DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Miscellaneous
The Applicant has cancelled claim 4; therefore only claims 1-3 and 5-7 remain for this Office Action.

Allowable Subject Matter
Claims 1-3 and 5-7 are allowed. The following is an examiner’s statement of reasons for allowance:
In regards to claim 1, the prior art does not disclose of a control circuit with fixed bleed time, wherein the control circuit comprising: a detection module in connection with an output of a rectifier, and configured to obtain and transmit a trigger signal; a timing module in connection with the detection module, and configured to start timing upon receiving the trigger signal, and to output an end-of-timing signal when a preset time is reached; a control module in connection with the timing module, and configured to output a control signal according to the end-of-timing signal; and a bleeder module in connection with the control module, and configured to bleed off a current within the preset time according to the control signal, wherein the bleeder module comprises: a switch, a second switch, a third operational amplifier and a fourth resistor, and wherein a controlled end of the switch is connected with the control module, a first end of the switch is grounded via a sixth resistor and a fifth resistor, a second end of the switch is connected in common with an inverting input of the third operational amplifier, and an output of the second switch, a non-inverting input of the third operational amplifier is connected with a second reference voltage signal, and an output of the third operational amplifier is connected to a controlled end of the second switch, an input of the second switch is connected with a first end of the fourth resistor, and a second end of the fourth resistor is connected with a light emitting diode via a first diode, nor would it have been obvious to one of ordinary skill in the art to do so. Claims 2-3 and 5-6 are also allowed as being dependent on claim 1.  
In regards to claim 7, the prior art does not disclose of a control method with fixed bleed time the control method comprising: obtaining, via a detection module, a trigger signal and transmitting the same; starting, via a timing module, timing upon receiving the trigger signal, and outputting an end- of-timing signal when a preset time is reached; outputting, via a control module, a control signal according to the end-of-timing signal; 3Application No.: 16/652,63 7 Response to the Office Action dated: 07/21/2021 bleeding off, via a bleeder module, a current within the preset time according to the control signal, wherein the bleeder module comprises: a switch, a second switch, a third operational amplifier and a fourth resistor, and wherein a controlled end of the switch is connected with the control module, a first end of the switch is grounded via a sixth resistor and a fifth resistor, a second end of the switch is connected in common with an inverting input of the third operational amplifier, and an output of the second switch, a non-inverting input of the third operational amplifier is connected with a second reference voltage signal, and an output of the third operational amplifier is connected to a controlled end of the second switch, an input of the second switch is connected with a first end of the fourth resistor, and a second end of the fourth resistor is connected with a light emitting diode via a first diode, nor would it have been obvious to one of ordinary skill in the art to do so. 4    
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M CRAWFORD whose telephone number is (571)272-6004. The examiner can normally be reached Mon-Fri 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON CRAWFORD/Primary Examiner, Art Unit 2844